                                           Case 4:20-cv-03769-JST Document 65 Filed 09/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DIANE CLADIANOS,                                   Case No. 20-cv-03769-JST
                                                       Plaintiff,
                                   8
                                                                                           ORDER DISMISSING CASE WITH
                                                v.                                         PREJUDICE
                                   9

                                  10    MARIN GENERAL HOSPITAL, et al.,                    Re: ECF Nos. 58, 60
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Marin General Hospital filed a motion to dismiss the Third Amended

                                  14   Complaint on July 21, 2021. ECF No. 56. Plaintiff’s opposition was due by August 4, 2021. Civ.

                                  15   L.R. 7-3(a). Defendant United States filed its motion to dismiss on July 22, 2021. ECF No. 58.

                                  16   Plaintiff’s opposition was due by August 5, 2021. Civ. L.R. 7-3(a). As of August 30, 2021,

                                  17   Plaintiff had not filed an opposition to either motion. The Court ordered Plaintiff to show cause,

                                  18   in writing, by September 13, 2021, why this action should not be dismissed with prejudice for

                                  19   failure to prosecute. As of September 22, 2021, Plaintiff had not filed a response to the Court’s

                                  20   order. Accordingly, this action is dismissed with prejudice for failure to prosecute. The Clerk

                                  21   shall enter judgment and close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 22, 2021
                                                                                       ______________________________________
                                  24
                                                                                                     JON S. TIGAR
                                  25                                                           United States District Judge

                                  26
                                  27

                                  28
